DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 and 11 is objected to because of the use of hyphens to list the claim limitations.  Appropriate correction by removing the hyphens is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the element air traffic" in line 14.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 1, 5, and 9 recite the limitation “the device” on page 18 line 12, page 19 lines 1 and 16, respectively. There is insufficient antecedent basis for this limitation in the claim. 
Claims 2 and 12 recite the limitation “the complementary air traffic element” on page 18, lines 22-23 and Page 20, Lines 20-21. There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	With respect to Step 1, the claims fall under the statutory category of a method for including at least one step.
	With respect to Step 2A—Prong 1, the claims recite a judicial exception. The claim recites the limitations of electronic estimation device for estimating a position of an air traffic element, the device being intended to be carried on board an aircraft, and comprising: an acquisition module configured to acquire a measured position of the air traffic element and complementary measured navigation information of the air traffic element; and a calculation module configured to calculate an estimated position of the air traffic element, wherein the calculation module is configured to calculate the estimated position of the 10air traffic element as a function of the measured position and of the complementary measured navigation information acquired for the air traffic element, the device further comprising a generation module configured to generate position data suitable for being displayed on a display screen, said data depending on the estimated position of the element air traffic, 15the calculation module being configured to calculate the estimated position of the air traffic element as a function further of a predefined period of latency between the acquisition of the measured position of an air traffic element and generating position data corresponding to said measured position. The limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of “electronic estimation device” or the various “modules.” That is, other than reciting “electronic estimation device” or the various “modules,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “electronic estimation device” or the various “modules” language, the claim encompasses a user acquiring a measured position and navigation information, in the mind, calculating and estimating positions, in the mind, and generating position data, in the mind. The mere nominal recitation of a “electronic estimation device” or various “modules” does not take the claim limitations out of the mental process grouping.
With respect to Step 2A—Prong 2: the claims are not drawn to a practical application. The claim recites the additional element of “electronic estimation device” and various “modules” that perform the recited limitations. The limitations are recited at a high level of generality and merely automates the steps, therefore acting as a generic computer to perform the abstract idea. The “electronic estimation device” and various “modules” are claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The additional limitation is no more than mere instructions to apply the exception using a computer (the processor).
Additionally, the claim recites, “the device further comprising a generation module configured to generate position data suitable for being displayed on a display screen.” This recitation merely states that suitable position data is generated. Examiner recommends including a step in which the position data is displayed on the display screen. 
With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims are ineligible.
The dependent claims do not introduce any other matter that brings the claims into eligibility. Thus, each of the limitations in the claim recite a mental process. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morishita (US20150221121A1).
Regarding claim 1, Morishita teaches Electronic estimation device for estimating a position of an air traffic element, the device being intended to be carried on board an aircraft, and comprising: an acquisition module configured to acquire a measured position of the air traffic element and complementary measured navigation information of the air traffic element (see Paragraph 0040 wherein the first exemplary embodiment employs the location data indicating the geographical location as the two-dimensional data in two specific dimensions. In the first exemplary embodiment, the location data means a geographical location, in other words, information indicating a location on a horizontal plane excluding the altitude information. The location data is realized, for example, as two-dimensional data including longitude information and latitude information; see also Paragraph 0074 wherein the actual location of an aircraft is measured at a given timing, and estimated data is generated on the basis of the flight schedule data (source data), the measured location data, and the measurement time data concerning the aircraft. Then, on the basis of this estimated data, the correspondent relationship between the differential time based on a given point in time and the geographical location corresponding thereto is displayed as a three-dimensional graph for each aircraft flight); 
and a calculation module configured to calculate an estimated position of the air traffic element, wherein the calculation module is configured to calculate the estimated position of the air traffic element as a function of the measured position and of the complementary measured navigation information acquired for the air traffic element (see Paragraph 0132 wherein the estimated-data generating unit calculates at least one speed on the basis of the plural items of source data, and generates the plural items of estimated data so that the at least one speed is maintained with reference to the measured location data and the measurement time data), 
the device further comprising a generation module configured to generate position data suitable for being displayed on a display screen (see Paragraph 0044 wherein mapping the location data on the map image is realized by using a known technique used, for example, in automotive navigation systems, and hence, explanation thereof will not be made here. Furthermore, in the example illustrated in FIG. 3, data on and after the reference time (NOW in the drawing) are displayed. However, it may be possible to display data before the reference time), 
said data depending on the estimated position of the element air traffic, the calculation module being configured to calculate the estimated position of the air traffic element as a function further of a predefined period of latency between the acquisition of the measured position of an air traffic element and generating position data corresponding to said measured position (see Paragraph 0105 wherein the comparing unit 41 calculates at least one of a distance between location data at a certain differential time of plural items of differential target data and location data at a certain differential time of plural items of differential event data, and a time difference between a differential time at a certain location of plural items of differential target data and a differential time at a certain location of plural items of differential event data).  
Regarding claim 2, Morishita teaches device according to claim 1, wherein the complementary measured navigation information for the air traffic element is chosen from the group consisting of: a measured position of the complementary air traffic element, a set of at least two measured positions of the complementary air traffic element and one measured speed of the air traffic element (see Paragraph 0128 wherein a measured-data acquiring unit that acquires measured location data indicating a geographical location of an object to be moved and measurement time data corresponding to a time when the measured location data has been measured; see Paragraph 0040 wherein the location data means a geographical location, in other words, information indicating a location on a horizontal plane excluding the altitude information. The location data is realized, for example, as two-dimensional data including longitude information and latitude information; see also Paragraph 0063 wherein the estimated-data generating unit 24 extracts, from the plan-data storage unit 22, plural items of source data concerning an aircraft associated with the measured location data and the measurement time data acquired by the measured-data acquiring unit 23; calculates at least one flight speed on the basis of the extracted plural items of source data; and generates the plural items of estimated data so that the calculated at least one flight speed is maintained with reference to the measured location data and the measurement time data).  
Regarding claim 3, Morishita teaches device according to claim 1, wherein the calculation module is configured to calculate the estimated position of the air traffic element by extrapolation from the measured position and complementary measured navigation information of the air traffic element (see Paragraph 0063 wherein the estimated-data generating unit 24 extracts, from the plan-data storage unit 22, plural items of source data concerning an aircraft associated with the measured location data and the measurement time data acquired by the measured-data acquiring unit 23; see also Paragraph 0069 wherein the supporting device 10 voluntarily or involuntarily acquires the measurement data (the measured location data and the measurement time data) concerning a certain aircraft at a given timing (S73). Once the supporting device 10 acquires the measurement data (S73; YES), the supporting device 10 extracts source data on the aircraft corresponding to the measurement data from the plan-data storage unit 22 (S74)). 
 Regarding claim 10, Morishita teaches electronic system for displaying the position data of air traffic element(s), intended to be carried on board an aircraft, and comprising: - a display screen; - a display module connected to the display screen (see Paragraph 0037 wherein the input-output I/F 4 is connected, for example, to a display device 6, an input device 7, and a communication device 8. The display device 6 includes, for example, a liquid crystal display (LCD) and a cathode ray tube (CRT) display, and is a device that displays a screen corresponding to drawing data obtained through processing performed, for example, by the CPU 2 or a graphics processing unit (GPU)); - an electronic device for estimating a position of an air traffic element, the estimating device being connected to the display module, wherein the electronic estimation device is according to claim 1, the display module being configured to display on the display screen the position data (see Paragraph 0051 wherein with this configuration, a user (air traffic controller) who views the displayed three-dimensional graph can visually recognize a location of each aircraft during flight after a given point in time since the reference time in an intuitive manner).  
Regarding claim 11, see the corresponding rejection of claim 1.
Regarding claim 12, see the corresponding rejection of claim 2.
Regarding claim 13, a non-transitory computer-readable medium including a computer program comprising software instructions which, when executed by a computer, implement a method according to claim 11 (see Paragraph 0010 wherein other aspects of the present disclosure may include a program that causes a computer to realize each of the configurations of the first aspect described above, or may include a computer-readable storage medium that records such a program. This storage medium includes a non-transitory tangible medium).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Morishita (US20150221121A1) in view of Zhang (WO2018140701A1).
Regarding claim 4, Morishita teaches the device according to claim 3, but fails to explicitly teach wherein the extrapolation is a linear or polynomial extrapolation.  
However, Zhang teaches wherein the extrapolation is a linear or polynomial extrapolation (see Paragraph 00241 wherein with linear processing, each sub-problem or calculation is worked on once and data is shuttled in and out of memory, the CPU, and then back into memory or storage. This is slower although a pipeline architecture, if set up correctly, such as in systolic arrays can improve things as long as the pipeline is kept filled).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graph drawing device, as taught by Morishita, using the linear processing functionality, as taught by Zhang, for the purpose of improving processing as long as the pipeline is kept filled (see Paragraph 00241 of Zhang).
Regarding claim 5, Morishita teaches the device according to claim 1, but fails to explicitly teach wherein the device further comprises an evaluation module configured to evaluate a confidence index for the estimated position of the air traffic element.
However, Zhang teaches wherein the device further comprises an evaluation module configured to evaluate a confidence index for the estimated position of the air traffic element (see Paragraph 00154 wherein a SLAM system may determine a level of confidence as to its current estimation of position, orientation, or the like. A level of confidence may be based on the density of points that are available in a scan, the orthogonality of points available in a scan, environmental geometries or other factors, or a combination thereof. The level of confidence may be ascribed to position and orientation estimates at each point along the route of a scan, so that segments of the scan can be referenced as low-confidence segments, high-confidence segments, or the like. Low-confidence segments can be highlighted for additional scanning, for use of other techniques (such as making adjustments based on external data), or the like. For example, where a scan is undertaken in a closed loop (where the end point of the scan is the same as the starting point, at a known origin location), any discrepancy between the calculated end location and the starting location may be resolved by preferentially adjusting location estimates for certain segments of the scan to restore consistency of the start- and end- locations. Location and position information in low-confidence segments may be preferentially adjusted as compared to high-confidence segments. Thus, the SLAM system may use confidence-based error correction for closed loop scans).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graph drawing device, as taught by Morishita, using the confidence level functionality, as taught by Zhang, for the purpose of resolving any discrepancy between the calculated end location and the starting location restoring consistency of the start- and end- locations, and error correction (see Paragraph 00154 of Zhang).
Regarding claim 6, Morishita teaches the elements of the present invention as discussed above, but fails to explicitly teach the device according to claim 5, wherein the calculation of the confidence index is a function of a time elapsed between a temporal instant of acquisition of the measured position and of the complementary measured navigation information, and a temporal instant of calculation of the estimated position.
However, Zhang teaches device according to claim 5, wherein the calculation of the confidence index is a function of a time elapsed between a temporal instant of acquisition of the measured position and of the complementary measured navigation information, and a temporal instant of calculation of the estimated position (see Paragraph 0157 wherein confidence measures with respect to areas or segments of a point cloud may be used to guide a user to undertake additional scanning, such as to provide an improved SLAM scan. In embodiments, a confidence measure can be based on a combination of density of points, orthogonality of points and the like, which can be used to guide the user to enable a better scan. It is noted that scan attributes, such as density of points and orthogonality of points, may be determined in real time as the scan progresses).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graph drawing device, as taught by Morishita, using the confidence level functionality, as taught by Zhang, for the purpose of resolving any discrepancy between the calculated end location and the starting location restoring consistency of the start- and end- locations, and error correction (see Paragraph 00154 of Zhang).
Regarding claim 8, Morishita teaches the elements of the present invention as discussed above, but fails to explicitly teach device according to claim 5, wherein the generation module is configured to generate said position data further based on the confidence index.
However, Zhang teaches device according to claim 5, wherein the generation module is configured to generate said position data further based on the confidence index (see Paragraph 00154 wherein a SLAM system may determine a level of confidence as to its current estimation of position, orientation, or the like. A level of confidence may be based on the density of points that are available in a scan, the orthogonality of points available in a scan, environmental geometries or other factors, or a combination thereof. The level of confidence may be ascribed to position and orientation estimates at each point along the route of a scan, so that segments of the scan can be referenced as low-confidence segments, high-confidence segments, or the like. Low-confidence segments can be highlighted for additional scanning, for use of other techniques (such as making adjustments based on external data), or the like. For example, where a scan is undertaken in a closed loop (where the end point of the scan is the same as the starting point, at a known origin location), any discrepancy between the calculated end location and the starting location may be resolved by preferentially adjusting location estimates for certain segments of the scan to restore consistency of the start- and end- locations. Location and position information in low-confidence segments may be preferentially adjusted as compared to high-confidence segments).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graph drawing device, as taught by Morishita, using the confidence level functionality, as taught by Zhang, for the purpose of resolving any discrepancy between the calculated end location and the starting location restoring consistency of the start- and end- locations, and error correction (see Paragraph 00154 of Zhang).
Regarding claim 9, Morishita teaches the device according to claim 1, but fails to explicitly teach wherein the device further comprises a filtering module configured to filter the measured position(s) and the complementary measured navigation information of the air traffic element as a function of their consistency with respect to a previously measured position and to previously measured complementary navigation information, and to keep only measured positions and complementary measured navigation information validated having a level of consistency greater than a predefined threshold, the calculation module then being configured to calculate the estimated position of the air traffic element based on a measured position and complementary measured navigation information validated.
However, Zhang teaches wherein the device further comprises a filtering module configured to filter the measured position(s) and the complementary measured navigation information of the air traffic element as a function of their consistency with respect to a previously measured position and to previously measured complementary navigation information, and to keep only measured positions and complementary measured navigation information validated having a level of consistency greater than a predefined threshold, the calculation module then being configured to calculate the estimated position of the air traffic element based on a measured position and complementary measured navigation information validated (see Paragraph 00148-49 wherein he SLAM system may include mapping of a space through a "picket fence" effect by identification of far-field pieces through spaces or apertures (i.e., gaps in the fence) in the near field. The far field data may be used to help the system orient the SLAM as the mapper moves from space to space, such as maintaining consistent estimation of location as the mapper moves from a comprehensively mapped space (where orientation and position are well known due to the density of the point cloud) to a sparsely mapped space (such as a new room). As the user moves from the near field to a far field location, the relative density or sparseness of the point cloud can be used by the SLAM system to guide the mapper via, for example, a user interface forming a part of the SLAM, such as directing the mapper to the parts of the far field that could not be seen through the apertures from another space. In embodiments, the point cloud map from a SLAM system can be combined with mapping from other inputs such as cameras, sensors, and the like. For example, in a flight or spacecraft example, an airplane, drone, or other airborne mobile platform may already be equipped with other distance measuring and geo-location equipment that can be used as reference data for the SLAM system (such as linking the point cloud resulting from a scan to a GPS-referenced location) or that can take reference data from a scan, such as for displaying additional scan data as an overlay on the output from the other system. For example, conventional camera output can be shown with point cloud data as an overlay, or vice versa).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graph drawing device, as taught by Morishita, using the confidence level functionality, as taught by Zhang, for the purpose of resolving any discrepancy between the calculated end location and the starting location restoring consistency of the start- and end- locations, and error correction (see Paragraph 00154 of Zhang).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morishita (US20150221121A1) in view of Spinelli (US20200193849A1).
Regarding claim 7, Morishita teaches the device according to claim 1, but fails to explicitly teach wherein the display screen is a transparent display screen.
However, Spinelli teaches wherein the display screen is a transparent display screen (see Paragraph 0032 wherein the flight information display unit 132 may include any suitable display unit onboard the aircraft, such as…a heads up display, which corresponds to a transparent display screen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the graph drawing device, as taught by Morishita, using the heads up display functionality, as taught by Spinelli, for the purpose of to providing multiple layers of data on a flight information display unit 132 of the aircraft (see Paragraph 0032 of Spinelli).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Alberico (US20170004633A9) teaches the described technology regards an augmented reality system and method for estimating a position of a location of interest relative to the position and orientation of a display based upon a retroactive adjustment of a previously rendered position and orientation of the display, by means of an adjust-update-predict (AUP) cycle, and calculating the location of interest relative to the position and orientation of the display. Systems of the described technology include including a plurality of sensors, a processing module or other computation means, and a database. Methods of the described technology use data from the sensor package useful to accurately render graphical user interface information on a display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/               Examiner, Art Unit 3665                                                                                                                                                                                         
/FREDERICK M BRUSHABER/               Primary Examiner, Art Unit 3665